UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1401


GERMAIN DIDIER NDONGO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 7, 2009                 Decided:   October 27, 2009


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Germain Didier Ndongo, Petitioner Pro Se.    Carol Federighi,
Senior Litigation Counsel, Rebecca Ariel Hoffberg, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Germain        Didier    Ndongo,          a     native      and       citizen        of

Cameroon,     petitions       for    review       of   an     order      of    the    Board       of

Immigration       Appeals     (“Board”)       dismissing          his     appeal      from      the

immigration judge’s denial of his motion to reopen.                                    For the

reasons discussed below, we dismiss in part and deny in part the

petition for review.

             Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2006), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006),     to    review     the     final    order         of    removal       of    an    alien

convicted of certain enumerated crimes, including an aggravated

felony.      Because        Ndongo    was    found         removable      for      having       been

convicted of an aggravated felony, under § 1252(a)(2)(C), we

have jurisdiction “to review factual determinations that trigger

the jurisdiction-stripping provision, such as whether [Ndongo]

[i]s   an    alien     and     whether       []he      has       been    convicted         of    an

aggravated felony.”            Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th   Cir.       2002).           Once      we     confirm         these       two    factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

can only consider “constitutional claims or questions of law.”

See Mbea v. Gonzales, 482 F.3d 276, 278 n.1 (4th Cir. 2007).

             Based     on    our     review       of   the       record,      we     find       that

Ndongo’s conviction under Virginia law for assault and battery

amounted     to    a   “crime        of     violence”         and       was     therefore        an

                                              2
aggravated felony.                 See 8 U.S.C. § 1101(a)(43)(F) (2006); 18

U.S.C. § 16(a) (2006).                     Accordingly, Ndongo is indeed an alien

who        has     been       convicted           of       an     aggravated       felony,       and

§ 1252(a)(2)(C) divests us of jurisdiction over the petition for

review absent a colorable constitutional claim or question of

law.

                  To the extent that Ndongo argues that the immigration

court did not provide him with proper notice of his hearing in

violation of his due process rights, see Gordon v. Leeke, 574

F.2d       1147,       1151    (4th    Cir.        1978)         (stating      that    the     court

liberally          construes         pro     se     pleadings),          we     find    that     the

immigration judge properly complied with the notice requirements

set forth in 8 U.S.C. § 1229(a) (2006) by sending a hearing

notice       to    the      last     known    address            provided     by   Ndongo.          We

therefore find that the immigration judge properly declined to

rescind          the   in     absentia       removal            order   and    reopen    Ndongo’s

proceedings on this ground.

                  Finally, Ndongo claims that he served in the United

States       Army *     and    has    lost        his      Cameroonian        citizenship      as   a

       *
       Ndongo implies that he is entitled to some sort of legal
status in the United States based on his alleged military
service. Ndongo, however, cannot meet the good moral character
requirement for naturalization in light of his status as an
aggravated felon.   See 8 U.S.C. §§ 1427(a), (e), 1440 (2006);
O’Sullivan v. U.S. Citizenship & Immigration Servs., 453 F.3d
809, 812-16 (7th Cir. 2006).


                                                       3
result.       To the extent that this claim can be considered a

question of law, we find that Ndongo is not entitled to relief.

This argument has no bearing on whether Ndongo is entitled to

reopening or whether he is removable from the United States.

Instead,      Ndongo       raises    a    challenge       to    the   designation      of

Cameroon      as     the   country       of    removal--a      designation     that    he

requested     during       his   removal       hearing.        Additionally,    to    the

extent that Ndongo’s military service prevents his removal to

Cameroon,      the     Attorney     General         is   authorized     to   select    an

alternative country pursuant to 8 U.S.C. § 1231(b)(2) (2006).

              Accordingly, we dismiss in part and deny in part the

petition for review.             We dispense with oral argument because the

facts   and    legal       contentions        are   adequately     presented    in    the

materials     before       the    court       and   argument    would    not   aid    the

decisional process.

                                                         PETITION DISMISSED IN PART
                                                                 AND DENIED IN PART




                                               4